Citation Nr: 0217361	
Decision Date: 12/02/02    Archive Date: 12/12/02

DOCKET NO.  00-07 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for Parkinson's 
disease.

2.  Entitlement to service connection for a brain tumor.


REPRESENTATION

Appellant represented by:	Nebraska Department of 
Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from September 1950 to 
September 1952.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 1999 rating decision of the 
Regional Office (RO) that denied the veteran's claims for 
service connection for Parkinson's disease and a brain 
tumor.  This case was previously before the Board in July 
2001, at which time it was remanded for additional 
development of the record.  The case is again before the 
Board for appellate consideration.


REMAND

A review of the record discloses that in June 2002, the 
veteran requested a hearing before the Board.  He indicated 
that either a teleconference hearing or one before a Board 
Member at the RO would suffice.  By letter dated in July 
2002, the RO provided the veteran with information 
concerning Travel Board and videoconference hearings.  He 
was requested to clarify whether he still wanted a hearing 
and, if so, the type.  The following month, the third page 
of the RO's letter was returned by the veteran.  This page 
only had the date, the veteran's phone number and his 
signature.  However, the second page of the letter, on which 
his hearing preference was listed, was not submitted.

Accordingly, this case is REMANDED for the following:

1.  The RO should contact the veteran 
and request that he specify whether he 
wants a videoconference or Travel Board 
hearing.  If the veteran no longer wants 
a hearing, he should so state.
	
2.  Following the receipt of the 
veteran's response, if he still wants a 
Travel Board or videoconference hearing, 
the RO should schedule one for him.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	U. R. POWELL 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2002).




